                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DAVID N. JAMES                                                                      PLAINTIFF

v.                                Case No. 4:16-cv-00835-KGB

ERIC CHEATHAM, et al.                                                           DEFENDANTS
                                          JUDGMENT

       Pursuant to the Order entered in this case on this date, it is considered, ordered, and

adjudged that the Court enters judgment in favor of defendants. The Court dismisses with

prejudice plaintiff David N. James’s claims. Mr. James’s request for relief is denied.

       So ordered this 12th day of September, 2019.



                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
